TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00045-CR



                            Christopher Michael Fuller, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 10-743-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant pled guilty and was convicted of sexual assault of a child and was

sentenced in accordance with his plea bargain with the State. The trial court has certified that the

case is a plea bargain case and that appellant has waived his right to appeal. See Tex. R. App.

P. 25.2(a)(2). We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not

certify that defendant has right to appeal, “appeal must be dismissed”).



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed

Filed: July 11, 2012

Do Not Publish